Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statements (IDS) filed 29 December 2020 and 15 April 2021 have been entered. Applicant’s amendment of the claims filed 15 April 2021 has been entered. Applicant’s remarks filed 15 April 2021 are acknowledged.
Claims 2-30 are cancelled. Claims 31-36 have been added. Claims 1 and 31-36 are pending and under examination. 

Claim Objections/Rejections Withdrawn
The objection to claim 13 for a typographical error is withdrawn in view that claim 13 is now cancelled.
The rejection of claims 4 and 7 on the basis that they contain an improper Markush grouping of alternatives is withdrawn in view that claims 4 and 7 are now cancelled.
The rejection of claims 1, 3-7 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in response to Applicant’s amendment of independent claim 1 to specify administering angiopoietin 1 (ANGPT1) to the subject.

The rejection of claims 1, 3-7 and 13 under 35 U.S.C. 102(a)(1), as being anticipated by Kossen et al. (US 2013/0150426 A1, Pub. Date: Jun. 13, 2013), is withdrawn in response to Applicant’s amendment of independent claim 1 to specify administering angiopoietin 1 (ANGPT1) to the subject.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
A method for treating pulmonary fibrosis, the method comprising administering to a subject having pulmonary fibrosis a therapeutically effective amount of angiopoietin 1 (ANGPT1).” Applicant asserts that no new matter has been added to the amendment of the claims filed 15 April 2021, and points to various portions in the specification for support, for example, original claims 8-12, 14 and 15, and the specification at page 14, lines 13-31. However, the original claims and the specification as originally filed do not provide sufficient written description for these limitations. The specification describes methods for treating a disorder associated with fibrosis, including pulmonary fibrosis, comprising administering to a subject having the disorder a therapeutically effective amount of an agent that modulates the expression and/or activity of any one or more of the proteins set forth in Table 1, and “angiopoietin 1” (Gene ID: 284, Symbol “ANGPT1”) (at page 5) is included in Table 1 as one of the target proteins to be modulated by the agent(s). The specification describes in Table 3 examples of agents targeting proteins in Table 1; for targeting ANGPT1, the exemplary agent is Trebananib (AMG-386), which is a recombinant Fc fusion protein containing an active peptide (peptibody) targeting angiopoietin 1 and 2, thereby inhibiting Tie-2-dependent stimulation of endothelial cells, and is under development by Amgen for the treatment of cancer (page 21). There is no support for administering a therapeutically effective amount of angiopoietin 1 (ANGPT1). Since the instant claims recite limitations which were not clearly disclosed in the specification as filed, such limitations introduce new concepts and do not comply with the written description requirement set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukhatame et al. (US 2009/0214572 A1, Pub. Date: Aug. 27, 2009).
Sukhatame teaches a method for treating an endothelial cell disorder in a subject in need thereof comprising administering to said subject a therapeutically effective amount of an HspA12B agonist compound, wherein said HspA12B agonist compound is a growth factor that increases the biological activity or expression level of HspA12B, and wherein the endothelial cell disorder is pulmonary fibrosis (see for example, claims 18, 23 and 26 of Sukhatame). Sukhatame teaches that Angiopoietin-1 (Ang-1) is a growth factor that induces the expression or biological activities of HspA12B and useful in the method as an HspA12B agonist compound [0111]. Sukhatame teaches that the HspA12B agonist compound may be formulated with a pharmaceutically acceptable diluent, carrier, or excipient, in unit dosage form and administered to the patients through a route, such as orally, subcutaneously, intravenously, or intraperitoneally [0163]. Sukhatame teaches that administrations can be single or multiple [0167].
Therefore, Sukhatame anticipates the instant claims.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 26, 2021